 

Exhibit 10.275

 

Loan No. 341018

 

GUARANTEE OF RECOURSE OBLIGATIONS

(Multiple Guarantors)

 

In consideration of the benefits which the undersigned (herein called
"Guarantors") will receive as a result of The Northwestern Mutual Life Insurance
Company ("Lender") making the above-numbered loan to BR Carroll Keller Crossing,
LLC, a Delaware limited liability company, ("Borrower") evidenced by that
certain Promissory Note (the "Note") of even date herewith in the original
principal amount of $28,880,000.00 and secured by that certain Deed of Trust and
Security Agreement of even date herewith, from Borrower in favor of Lender (the
"Lien Instrument") covering property in the City of Fort Worth, County of
Tarrant, State of Texas (the "Property"), and as an inducement required by
Lender to fund said loan, Guarantors have agreed to guarantee:

 

(A)         The Recourse Obligations (as such term is defined in paragraph 9
hereof); and,

 

(B)         Following the occurrence of a Triggering Event (as such term is
defined in paragraph 9 hereof), the payment of the Note and all amounts at any
time owed to Lender under the other Loan Documents (as hereinafter defined) and
the performance of all terms, covenants and conditions in the Loan Documents.

 

1.          Therefore, for value received, Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantee to Lender and its
successors and assigns the full, prompt and faithful payment of all of the
Recourse Obligations, (i) notwithstanding any invalidity of, or defect or
deficiency in any Loan Documents, (ii) notwithstanding the fact that Borrower
may have no personal liability for all or a portion of the Indebtedness and
Lender's recourse against Borrower and Borrower's assets may be limited, and
(iii) notwithstanding any act, omission or thing which might otherwise operate
as a legal or equitable discharge of Guarantors. Guarantors shall, within five
business days from the date notice is given to each Guarantor that any of the
Recourse Obligations is due and owing, pay such Recourse Obligations.

 

"Loan Documents" means the Note, the Lien Instrument, that certain Loan
Application dated September 30, 2015 from Borrower to Lender and that certain
acceptance letter issued by Lender dated October 22, 2015 (together, the
"Commitment"), that certain Absolute Assignment of Leases and Rents of even date
herewith between Borrower and Lender (the "Absolute Assignment"), that certain
Certification of Borrower of even date herewith, any other supplements and
authorizations required by Lender and all other instruments and documents (as
the same may be amended from time to time) executed by Borrower and delivered to
Lender in connection with, or as security for, the indebtedness evidenced by the
Note, except any separate environmental indemnity agreement.

 

 1 

 

 

2.          In addition, for value received, Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantee to Lender and its
successors and assigns the full, prompt and faithful payment of the full amount
of the principal, interest and any other sums due or to become due under the
Loan Documents (the "Indebtedness") upon and following the occurrence of a
Triggering Event, it being the intention hereof that, following the occurrence
of a Triggering Event, Guarantors shall remain liable until the Indebtedness
shall be fully paid, (i) notwithstanding any invalidity of, or defect or
deficiency in any Loan Document, (ii) notwithstanding the fact that Borrower may
have no personal liability for all or a portion of the Indebtedness and Lender's
recourse against Borrower and Borrower's assets may be limited, and (iii)
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of Guarantors.

 

Following the occurrence of a Triggering Event, Guarantors shall, within five
business days from the date a notice is given to any Guarantor that an Event of
Default (as defined in the Lien Instrument) has occurred and is continuing, cure
such Event of Default. If any Event of Default shall not be cured by Guarantors
within said five business day period, Lender may, at its option, accelerate the
Indebtedness (if operation of a stay under the federal bankruptcy code or under
any other state or federal bankruptcy, insolvency or similar proceeding,
prohibits or delays acceleration of the Indebtedness as to Borrower, Guarantors
agree that Guarantors' obligations hereunder shall not be postponed or reduced)
and, within five business days from the date a written demand from Lender is
given to any Guarantor, Guarantors shall pay all of the Indebtedness, whether or
not acceleration of the Indebtedness has occurred as to Borrower.

 

3.          Any obligations not paid when due hereunder shall bear interest from
the date due until paid at the Default Rate (as defined in the Note). Guarantors
hereby waive absolutely and irrevocably, until the Indebtedness shall have been
paid in full, any right of subrogation whatsoever to Lender's claims against
Borrower and any right of indemnity, reimbursement or contribution from Borrower
with respect to any payment made or performance undertaken by any Guarantor
pursuant hereto. If Borrower shall become a debtor under the federal bankruptcy
code or the subject of any other state or federal bankruptcy, insolvency or
similar proceeding, neither the operation of a stay nor the discharge of the
Indebtedness thereunder shall affect the liability of Guarantors hereunder. If
any of the Guarantors shall become a debtor under the federal bankruptcy code or
the subject of any other state or federal bankruptcy, insolvency or similar
proceeding, neither the operation of a stay thereunder nor the discharge
thereunder of any obligations under this Guarantee shall affect the liability of
any of the other Guarantors hereunder.

 

 2 

 

 

4.          Without limiting or lessening the liability of any Guarantor under
this Guarantee (except as otherwise provided in clause (A) below), Lender may,
without notice to Guarantors:

 

(A)         Release or partially release any Guarantor from any liability
hereunder without affecting the liability of any other Guarantor;

 

(B)         Grant extensions of time or any other indulgences on the
Indebtedness;

 

(C)         Take, give up, modify, vary, exchange, renew or abstain from
perfecting or taking advantage of any security for the Indebtedness; and

 

(D)         Accept or make compositions or other arrangements with Borrower,
realize on any security, and otherwise deal with Borrower, other parties and any
security as Lender may deem expedient.

 

5.          This Guarantee shall be a continuing guarantee, shall not be revoked
by death, shall inure to the benefit of, and be enforceable by, any subsequent
holder of the Note and the Lien Instrument and shall be binding upon, and
enforceable against, Guarantors and Guarantors' heirs, legal representatives,
successors and assigns.

 

6.          All additional demands, presentments, notices of protest and
dishonor, and notices of every kind and nature, including those of any action or
no action on the part of Borrower, Lender or Guarantors are expressly waived by
Guarantors. This is a guarantee of payment and not of collection. Guarantors
hereby waive the right to require Lender to proceed against Borrower or any
other party, or to proceed against or apply any security it may hold, waive the
right to require Lender to pursue any other remedy for the benefit of
Guarantors, and agree that Lender may proceed against Guarantors without taking
any action against any other party and without proceeding against or applying
any security it may hold. Lender may, at its election, foreclose upon any
security held by it in one or more judicial or non-judicial sales, whether or
not every aspect of such sale is commercially reasonable, without affecting or
impairing the liability of Guarantors, except to the extent the Indebtedness
shall have been paid. Guarantors waive any defense arising out of such an
election, notwithstanding that such election may operate to impair or extinguish
any right or any remedy of Guarantors against Borrower or any other security.

 

7.          Guarantors jointly and severally agree to pay reasonable attorneys'
fees and all other costs and expenses which may be incurred by Lender in the
enforcement of this Guarantee.

 

 3 

 

 

8.          Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to any Guarantor
by certified mail or reputable courier service shall be addressed to such
Guarantor at the address set forth opposite such Guarantor's name below or such
other address in the United States of America as such Guarantor shall designate
in a notice to Lender given in the manner described herein. Any notice sent to
Lender by certified mail or reputable courier service shall be addressed to The
Northwestern Mutual Life Insurance Company to the attention of the Real Estate
Investment Department at 720 East Wisconsin Avenue, Milwaukee, WI 53202 or at
such other addresses as Lender shall designate in a notice given in the manner
described herein. Any notice given to Lender shall refer to the Loan No. set
forth above. Any notice or demand hereunder shall be deemed given when received.
Any notice or demand which is rejected, the acceptance of delivery of which is
refused or which is incapable of being delivered during normal business hours at
the address specified herein or such other address designated pursuant hereto
shall be deemed received as of the date of attempted delivery.

 

9.          The following terms shall be defined as set forth below:

 

"Recourse Obligations" means the following:

 

(A)         Rents and other income from the Property received by Borrower, any
Guarantor, or any authorized agent of Borrower from and after the date of any
Non-Monetary Default (as defined in the Lien Instrument) of which Borrower has
received notice or any Monetary Default (as defined in the Lien Instrument)
remaining uncured prior to the Conveyance Date (as hereinafter defined), which
rents and other income have not been applied to the payment of principal and
interest on this Note or to reasonable operating expenses of the Property (it
being agreed by Lender that operating expenses shall be reasonable if they were
included in Borrower's original annual budget for the particular calendar year);

 

(B)         Amounts necessary to repair any damage to the Property caused by the
gross negligence or intentional misconduct of Borrower, any Guarantor, or any
authorized agent of Borrower;

 

(C)         Insurance loss and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with the Loan
Documents;

 

 4 

 

 

(D)         The amount of insurance loss proceeds which would have been
available with respect to a casualty on the Property occurring prior to the
Conveyance Date, but that were not available due to the default by Borrower in
carrying all insurance required by Lender under the Loan Documents;

 

(E)         Damages suffered by Lender as a result of fraud or intentional
misrepresentation in connection with the Indebtedness by Borrower, any
Guarantor, or any authorized agent of Borrower;

 

(F)         Amounts in excess of any rents or other revenues collected by Lender
from operation of the Property from and after acceleration of the Indebtedness
until the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property, and
amounts required to fulfill Borrower's obligations as lessor under any leases of
the Property, in each case, either paid by Lender and not reimbursed prior to,
or remaining due or delinquent on the Conveyance Date;

 

(G)         All security deposits under leases of the Property or any portion of
the Property actually received by or credited to Borrower, any Guarantor, or any
authorized agent of Borrower or any predecessor of Borrower, and not refunded to
the tenants under said leases in accordance with their respective leases or
delivered to Lender on or prior to the Conveyance Date, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of said leases prior to the occurrence of the Event of Default that gave
rise to such conveyance on the Conveyance Date, and all advance rents collected
by Borrower, any Guarantor, any agent of Borrower or any predecessor of
Borrower, and not applied in accordance with the leases of the Property or
delivered to Lender;

 

(H)         Any losses suffered by Lender as a result of the Property not being
in compliance with all applicable zoning and land use ordinances, covenants,
statutes, and regulations; and;

 

(I)         Reasonable attorneys' fees and expenses incurred by Lender to the
extent suit is brought by Lender to collect any of the amounts described in
subparagraphs (A) through (H) above.

 

"Conveyance Date" means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower's statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or (iii)
the date of the conveyance of the Property to Lender in lieu of foreclosure.

 

 5 

 

 

Notwithstanding anything herein to the contrary, no Guarantor shall have any
liability for Recourse Obligation (F) above if a Valid Tender is made within the
Tender Period.

 

As used herein, "Tender Period" means the 60-day period immediately following
the earlier of (i) Borrower’s receipt of written notice that the Indebtedness
has been accelerated by Lender or (ii) the maturity date of the Note.

 

"Valid Tender Date" means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.

 

"Tender" means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender's designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender's designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not previously approved in writing by Lender.

 

"Valid Tender" means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property or become a debtor in any bankruptcy proceeding or the subject of any
other insolvency proceeding (other than a bankruptcy or other insolvency
proceeding commenced by Lender or any of its affiliates).

 

"Review Period" means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender's designee.

 

Lender or Lender's designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender's designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender's or Lender's
designee's option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.

 

If Lender or Lender's designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.

 

"Triggering Event" means any of the following:

 

 6 

 

 

(A)         A violation of the provision of the Lien Instrument entitled
"Prohibition on Transfer/One-Time Transfer";

 

(B)         The filing by Borrower of a voluntary petition for relief under the
federal bankruptcy code;

 

(C)         The filing of an involuntary petition against Borrower by parties
other than Lender under the federal bankruptcy code shall remain undismissed for
a period of ninety (90) days; or

 

(D)         Borrower shall become the subject of any liquidation, receivership
or other similar proceedings (other than any such proceedings initiated by
Lender) and, if such proceeding is involuntary, such proceeding shall remain
undismissed for a period of ninety (90) days.

 

10.         This Guarantee shall be governed by and construed in all respects in
accordance with the laws of the State of Texas without regard to any conflict of
law principles. With respect to any action, lawsuit or other legal proceeding
concerning any dispute arising under or related to this Guarantee, Guarantors
hereby irrevocably consent to the jurisdiction of the courts located in the
State of Texas and irrevocably waive any defense of improper venue, forum
nonconveniens or lack of personal jurisdiction in any such action, lawsuit or
other legal proceeding brought in any court located in the State of Texas.
Nothing contained herein shall affect the rights of Lender to commence an
action, lawsuit or other legal proceeding against Guarantors in any other
jurisdiction.

 

(Remainder of page intentionally left blank;

Signatures of Guarantors follow on next page)

 

 7 

 

 

Executed as of the 22nd day of October, 2015.

 

Mailing Addresses: CARROLL MULTIFAMILY REAL ESTATE FUND III, LP,   a Delaware
limited partnership     c/o Carroll Organization By: /s/ M. Patrick Carroll 3340
Peachtree Rd NE Name: M. Patrick Carroll Suite 2250 Title: Chief Executive
Officer Atlanta, GA 30326   Attn:  M. Patrick Carroll  

 

(Signatures of Guarantors continue on following page)

 

 8 

 

 

(Signatures of Guarantors continued from previous page)

 

  BLUEROCK RESIDENTIAL GROWTH REIT, INC.,   a Maryland corporation     712 Fifth
Avenue, 9th Floor By: /s/ Michael Konig New York, New York  10019 Name: Michael
Konig Attn:  Jordan Ruddy and Title:  Authorized Signatory    Michael Konig,
Esq.  

 

 9 

 